DETAILED ACTION
The applicant’s amendment filed on September 8, 2021 was received.  Claims 2, 3, 11, 12 and 19 were cancelled.  Claims 1, 4-10 and 13-17 were amended.  New claims 20 and 21 were added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In view of Applicant’s cancelation of claim 2, the Examiner withdraws the previously set forth 35 U.S.C. 112, second paragraph rejection of claims 2-8 as detailed in the Office action dated March 31, 2021.

Claim Rejections - 35 USC § 102
In view of Applicant’s amendment of claims 1 and 9, the Examiner withdraws the previously set forth rejection of claims 1-15 and 19 under 35 U.S.C. 102 (a)(1) as being anticipated by Kato et al. as detailed in the Office action dated March 31, 2021.

Claims 1, 4-10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotani et al. (hereinafter “Kotani”) (U.S. Pub. No. 2013/0260261A1).
Regarding claims 1, 4 and 5, Kotani teaches a nonaqueous electrolytic solution includes, as a nonaqueous solvent, a cyclic carbonate and a chain carbonate (nonaqueous solvent) (see paragraph 36).  As a solute in the nonaqueous electrolytic solution, lithium salts such LiPF6 (lithium salt) may be used (see paragraph 39).  The nonaqueous electrolytic solution further contains a glycol sulfate derivative and fluoroethylene carbonate (second operative additive) (see paragraph 41).  Examples of the glycol sulfate derivate include 1,3,2-dioxathiolane-2,2-dioxide (first operative additive) (see paragraph 42).  The content of the glycol sulfate derivative in the nonaqueous electrolytic solution is preferably 1 to 4 wt % (0.25-6% by weight) (see paragraph 43).  The content of fluoroethylene carbonate is preferably 1 to 3 wt % (0.25-6% by weight) (see paragraph 44).
Regarding claim 6, Kotani teaches that the chain carbonate may include methyl acetate (see paragraph 37).
Regarding claims 7 and 8, the nonaqueous electrolytic solution of Kotani does not contain either tris(-trimethyl-silyl)-phosphate or tris(-trimethyl-silyl)-phosphite.
Regarding claims 9, 13 and 14, Kotani teaches a lithium ion secondary battery including a positive electrode, a negative electrode, a separator, and a nonaqueous electrolytic solution (see paragraph 23).  The nonaqueous electrolytic solution includes, as a nonaqueous solvent, a cyclic carbonate and a chain carbonate (nonaqueous solvent) (see paragraph 36).  As a solute in the nonaqueous electrolytic solution, lithium salts such LiPF6 (lithium ions) may be used (see paragraph 39).  The nonaqueous 
Regarding claim 10, the nonaqueous electrolytic solution of Kotani does not contain either tris(-trimethyl-silyl)-phosphate or tris(-trimethyl-silyl)-phosphite.
Regarding claim 15, Kotani teaches that the chain carbonate may include methyl acetate (see paragraph 37).

Claim Rejections - 35 USC § 103
In view of Applicant’s amendment of claim 9, the Examiner withdraws the previously set forth rejection of claims 16-18 under 35 U.S.C. 103 as being unpatentable over Kato in view of Yu as detailed in the Office action dated March 31, 2021.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani as applied to claims 1, 4-10 and 13-15 above, and further in view of Yu et al. (hereinafter “Yu”) (U.S. Pub. No. 2012/0258366A1, already of record).
Regarding claims 16 and 17, Kotani teaches a composite metal oxide positive electrode active material represented by the general formula LiNixCoxMnzO2, where 
Yu teaches a nickel-based positive active material having an average primary particle size of 0.1 μm to 4 μm and wherein a metal oxide layer may be formed on the surfaces thereof (see paragraphs 51-55 and 57).  An exemplary positive active material includes LiNi0.5Co0.2Mn0.3O2 having a TiO2 coating layer (see paragraph 136).  It would have been obvious to one of ordinary skill in the art to have utilized the surface-coated positive active material of Yu in place of the positive electrode active material of Kotani because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved.
Regarding claim 18, Kotani teaches that the chain carbonate may include methyl acetate (see paragraph 37).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani as applied to claims 1-15 above.
Regarding claim 20, although Kotani does not explicitly teach a 95% retention of initial capacity after 200 cycles between 3.0 V and 4.3 V at a charging rate of C/3 CCCV at 40 °C, one of ordinary skill in the art would expect the battery of Kotani to exhibit the claimed capacity retention because the battery of Kotani is substantially identical to the claimed battery in terms of structure and composition.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).
Regarding claim 21, Kotani teaches that lithium ion secondary batteries are commonly used a power source in electric vehicles (see paragraph 4).  Although Kotani does not explicitly teach a drive motor, a gear box and electronics, these are ordinary components found in conventional electric vehicles.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-10 and 13-18 have been considered but are no longer relevant to the current rejection(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727